Exhibit 10.5

 

December 22, 2010

 

AIG Commercial Equipment Finance, Inc.

5700 Granite Parkway, Suite 850

Plano, Texas 75024

 

RE:

 

Extension of Forbearance Period in connection with Specified Events of Default
under that certain Loan Agreement dated February 29, 2008 by and among AIG
Commercial Equipment Finance, Inc., Amoros Maritime Corp., Lancaster Maritime
Corp., Chatham Maritime Corp. and the guarantors party thereto (as amended, the
“Loan Agreement”).

 

Reference is hereby made to (i) the Loan Agreement, (ii) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby you agreed
subject to the conditions therein to forbear from exercising any of the rights
or remedies arising from the Specified Events of Default as provided therein,
and (iii) the Letter Agreement dated as of November 12, 2010 (the “First
Forbearance Extension Letter”) whereby you agreed subject to the conditions
therein to a Forbearance Extension Period ending no later than December 29,
2010.  Capitalized terms defined in the Loan Agreement, the Forbearance Letter,
the First Forbearance Extension Letter or the Notes (as defined in the Loan
Agreement) and not otherwise defined herein are used herein as therein defined,
as applicable.

 

In order to allow time for TBS International public limited company and its
affiliates to work with their various lenders, including you, towards a mutually
agreeable solution on their outstanding indebtedness (without any obligation on
your part), we hereby request that you extend the Forbearance Extension Period
set forth in the First Forbearance Extension Letter until the earlier of (i) the
occurrence of a Forbearance Termination Event (which shall include, without
limitation, the occurrence of a breach by TBS International public limited
company or any of its affiliates of any of their obligations under this letter,
the First Forbearance Extension Letter or the Forbearance Letter) and (ii) 12:01
am on February 1, 2011 (the “Amended Forbearance Extension Period”).  TBS
International public limited company and its affiliates agree that they shall
not make principal payments to any creditor prior to the expiration of the
Amended Forbearance Extension Period. TBS International public limited company
and its affiliates acknowledge and agree that a late charge equal to 5% of the
past-due principal under the Loan Agreement is owing, and that a late charge
equal to 5% of all principal that hereafter becomes past-due under the Loan
Agreement will be owing. TBS International public limited company and its
affiliates acknowledge and agree that interest has been accruing on the
outstanding principal balance of each Note at the Default Rate since October 12,
2010 and will continue to accrue at the Default Rate.  TBS International public
limited company and its

 

--------------------------------------------------------------------------------


 

affiliates agree to work diligently and use commercially reasonable efforts to
deliver to you on before 12:01 am on February 1, 2011 a letter of intent from
the major stockholders of TBS International public limited company with respect
to an equity investment in TBS International public limited company and its
affiliates in an amount, on terms and subject to conditions acceptable to you.

 

By counter-signing this letter, you agree, subject to the conditions and other
provisions in this letter, the First Forbearance Extension Letter and the
Forbearance Letter, to forbear from exercising any of the rights or remedies
arising solely from the Specified Events of Default (which shall solely include
(in addition those identified in the Forbearance Letter and the First
Forbearance Extension Letter) defaults arising from the suspension of payments
by TBS International public limited company and its affiliates of certain
scheduled principal installments owing in respect of Indebtedness of such
persons during the Amended Forbearance Extension Period, as more particularly
described on Schedule 1 hereto) on the terms set forth in the Forbearance Letter
and the First Forbearance Extension Letter, as modified by the terms above.  TBS
International public limited company and its affiliates agree that all of your
rights and remedies are expressly reserved by you and may be immediately
exercised by you upon the expiration or termination of the Amended Forbearance
Extension Period.

 

 [Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

Acknowledged and Agreed provided and conditioned that all of the lenders
identified on the attached Schedule 1 and all of the lenders identified on
Schedule 1 attached to each of the Forbearance Letter and the First Forbearance
Extension Letter, have also countersigned on or before December 29, 2010 a
forbearance letter agreement containing the same terms as this letter agreement
and with no other lender receiving more favorable terms than you are receiving
under this letter, the Forbearance Letter and the First Forbearance Extension
Letter.

 

AIG COMMERCIAL EQUIPMENT FINANCE, INC.

 

 

 

 

 

By:

/s/ Joe Gensor

 

 

Name: Joe Gensor

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

Bank of America Facility, as amended and restated on March 26, 2008

 

$

9,500,000

 

December 31, 2010

 

AIG Loan Agreement dated as of February 29, 2008

 

$

1,750,000

 

January 1, 2011

 

DVB Facility dated as of January 16, 2008

 

$

2,608,000

 

January 25, 2011

 

 

--------------------------------------------------------------------------------